Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to communication filed on 10/19/2020. Claims 1 - 20
have been examined.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US20170063615A1) hereinafter Yang in view of Meng et al. (US20170054848A1) hereinafter Meng further in view of James et al. (US20160248746A1) hereinafter James, and further in view of Zhao et al. (US20170123617A1) hereinafter Zhao.

As per claim 1.  A method comprising performing at least the following operations by one or more processor(s): (Yang, par0155 teaches request task queue 1016 can include logic to determine tasks associated with a request for a service in a number of ways. Another method for determining tasks to perform a request can be to identify a code that may be embedded or otherwise associated with a request for a service of the cloud infrastructure).
receiving, by a first entity, (Yang, par0073 teaches in one embodiment, upon receiving an order for a new subscription, TAS module 204 sends a request to SDI module 206 to allocate resources and configure those resources needed to fulfill the subscription order. SDI module 206 enables the allocation of resources for the services ordered by the customer. SDI module 206 provides a level of abstraction between the cloud services provided by cloud infrastructure system 100 and the physical implementation layer that is used to provision the resources for providing the requested services).
a request initiated by a device of a first user for a first service to be provisioned by the first entity; the first service provided by the first entity (Yang, par0010 teaches techniques disclosed herein can include receiving, by a computer system of a cloud infrastructure system, a first request for a service provided by the cloud infrastructure system [receiving a request initiated by a device of a first user]. The techniques can further include determining a first process for provisioning the service [a first service to be provisioned by a first entity], wherein the first process includes performing a first plurality of tasks, and wherein each of the first plurality of tasks is related to provisioning one of a plurality resources for the cloud infrastructure system to enable the service. The techniques can additionally include performing the first process, wherein performing the first process includes invoking each of the first plurality of tasks).
the historical interaction information being analyzed by the service assistance engine to derive first user preference data, wherein the second entity is communicatively connected to the service assistance engine; the historical interaction information of the first user, updated historical interaction information, updating, by the service assistance engine,  (Yang, par0070 teaches at (3), the order is forwarded to order management module 214. Order management module 214 is configured to perform billing and accounting operations related to the order such as verifying the order and upon verification, booking the order. In certain embodiments, order management module 214 may include a contract management module and an install base module. The contract management module may store contract information associated with the customer's subscription order such as the customer's service level agreement (SLA) with cloud infrastructure system 100. The install base module may include detailed descriptions of the services in the customer's subscription order. In addition to order information, the install base module may track installation details related to the services, product status and support service history related to the services. As a customer orders new services or upgrades existing ones, the install base module may automatically add new order information).
(Yang, par0094 teaches additionally, TAS module 204 may also interact with one or more additional databases such as a Tenant Information System (TIS) database 320 to enable the provisioning of resources for one or more services subscribed by the customer while taking into consideration historical information, if any, available for the customer. TIS database 320 may include historical order information and historical usage information pertaining to orders subscribed by the customer).
by monitoring a message flow between the device and the first entity, monitoring, by the service assistance engine, collecting, by the service assistance engine, provisioning, by the first entity, (Yang, par0073-0075. Par0075 teaches EM module 208 is configured to monitor activities related to managing and tracking a customer's subscription in cloud infrastructure system 100. EM module 208 collects usage statistics for the services in the subscription order such as the amount of storage used, the amount data transferred, the number of users, and the amount of system up time and system down time. At (10), a host operator personnel 220, who may be an employee of a provider of cloud infrastructure system 100, may interact with EM module 208 via an enterprise manager user interface (not shown in FIG. 2) to manage systems and resources on which services are provisioned within cloud infrastructure system 100).
the first service comprising output information selected based, at least in part, on the first user preference data; (Yang, par0068-0069 teaches cloud UI 212 captures user input necessary for ordering trial subscriptions provided by cloud infrastructure system 100. Cloud UI 212 may also be used to view account features and configure the runtime environment located within cloud infrastructure system 100. In addition to placing an order for a new subscription, store UI 210 may also enable the customer to perform other subscription-related tasks such as changing the service level of a subscription, extending the term of the subscription, increasing the service level of a subscription, terminating an existing subscription, and the like. After an order has been placed per (1), at (2), the order information that is received via either store UI 210 or cloud UI 212 is stored in order database 225, which can be one of several databases operated by cloud infrastructure system 100 and utilized in conjunction with other system elements).


and  based on the monitoring and an input information provided by the first user, (Yang, par0064-0065 teaches a customer using a client device such as client device 224 or 226 may interact with cloud infrastructure system 100 by browsing the various services provided by cloud infrastructure system 100 and placing an order for a subscription for one or more services offered by cloud infrastructure system 100. In certain embodiments, the customer may access store UI 210 or cloud UI 212 and place a subscription order via these user interfaces. The order information received by cloud infrastructure system 100 in response to the customer placing an order may include information identifying the customer and one or more services offered by the cloud infrastructure system 100 that the customer intends to subscribe to).
wherein a weight of the, is larger than a weight of previously collected historical interaction information for deriving (Yang, par0158 teaches other methods can be used to assign weights and/or otherwise assign different priorities [is larger than] for processing different tasks and/or requests. For example, a task type or a request type can be associated with each task or request. The task type can be used to determine the relative amount of time and/or resources required to process a specific task or request. This determination can be made through analysis, by analyzing historical data [previously collected historical interaction information for deriving], or otherwise. Furthermore, each task or request can have associated data indicating an amount of time or an amount of resources needed to perform a task or resource. For example, a field could be embedded within a task or request. It should be understood the various other techniques can be used for determination of a weight assigned to a task or request for use when scheduling the task or request for further processing and the provided examples are non-limiting).
          Yang does not explicitly discloses historical interaction information of the first user with at least one of a second entity provisioning a second service and the first entity; responsive to receiving the request, provisioning, by the first entity, an instantiation of the first service, in a manner that is based, at least in part, on the first user preference data.
          Meng however discloses historical interaction information of the first user with at least a second entity provisioning a second service and the first entity; (Meng, par0048-0049 teaches the offline system 150 provides information for the online system 140. Customer service dialog scripts are created based on all known and learned problems, scenarios, issues, types of situations, types of emotions, responses, etc [deriving a first user preference data based, at least in part, on a historical interaction information of the first user with a second entity]. In one embodiment, the redirection knowledge mining 380 mines (e.g., obtains, extracts, determines, etc.) redirections rules (redirection rule mining 381). The dialog knowledge mining 382 mines dialog knowledge based on previous dialog information, positive responses, negative responses, etc. The emotion analyzer 383 analyzes emotion based on collected monitored sensed data (e.g., from monitoring devices processing 310), comparison of text, facial expression information, tone of voice, words uttered, text used in dialogs, etc. In one embodiment, human agent input 390 includes previous recorded human agent dialog information, answers to questions receiving a positive result, direct input of redirection rules, entries in the KB 360, etc. FIG. 4 shows information flow 400 for digital customer service redirection, according to an embodiment. The information flow 400 shows the information flow for system 300 (FIG. 3). In one example, the information flow 400 shows information flow by and between devices (e.g., electronic devices 120), the online system 140 and the offline system 150. In one embodiment, a role of a device (e.g., electronic device 120) is to interact with a customer. The online system 140 has the knowledge and capabilities for supporting customer service interactions with users of electronic devices 120. The offline system 150 supports the capabilities of obtaining new knowledge for updating the redirection KB 360 [provisioning a second service]).
responsive to receiving the request, provisioning, by the first entity, an instantiation of the first service in a manner that is based, at least in part, on the first user preference data; (Meng, par0046-0047 teaches the redirection manager 345 retrieves the knowledge from the redirection service KB 360 that includes the knowledge about redirection options under the detected situation. In one embodiment, the redirection manager 345 combines customer situation information, dialog information, customer emotion information and retrieved redirection knowledge to determine if a redirection should be initiated. If redirection is needed, the redirection manager 345 determines which redirection or redirections should be suggested and generates justifications (e.g., explained and understandable reasons) for the redirection. If redirection is needed, the online system 140 returns the redirection suggestions and corresponding justifications to the electronic device 120 including the customer service redirection processing 132 for the customer. If redirection is not needed, the online system 140 returns an answer response to the electronic device 120 including the customer service redirection processing 132 for the customer. In one embodiment, the offline system 150 analyzes a new customer service live textual chat log or a recorded audio dialog to extract at least one of: (a) assistant redirection options, (b) assistant redirection rules, (c) justification, or a combination thereof; and updates the redirection service KB 360 with extracted knowledge. In one embodiment, the system 300 provides the following: redirects a customer based on user dialog, without the customer asking for it; redirects a customer by detecting user situation, without the customer asking for it; redirects a customer by detecting customer emotion based on the content generated by the customer or about the customer, without the customer asking for it; generates justification of detection and/or redirection).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of historical interaction information of the first user with at least one of a second entity provisioning a second service and the first entity; responsive to receiving the request, 
          Yang and Meng do not explicitly disclose detecting, by a service assistance engine, the request initiation from the device, the service assistance engine being communicatively connected to the device and communicatively connected to the first entity; responsive to detecting the request.
          James however discloses detecting, by a service assistance engine, the request initiation from the device, the service assistance engine being communicatively connected to the device and communicatively connected to the first entity; responsive to detecting the request. (James, Fig.2, Fig.3, par0050 and 0059. Par0050 teaches FIG. 2 illustrates how the Internet of Things (IoT) device 105(1) of FIG. 1 identifies the registration service 130 through a multicast, according to various embodiments of the present invention. In operation, the registration service discovery engine 120(1) included in the IoT device 105(1) identifies the registration service 130 as part of automating the secure provisioning process for the IoT device 105(1). The registration service discovery engine 120(1) may execute in response to any indirect or direct trigger. For example, in some embodiments, the registration service discovery engine 120(1) initiates the security provisioning for the IoT device 105 when the IoT device 105 is first connected to the network 175).

          Yang, Meng and James do not explicitly disclose a time allocated by the first user to browse different portions of the output information comprised in, and an associated browsing speed.
          Zhao however discloses a time allocated by the first user to browse different portions of the output information comprised in, and an associated browsing speed: (Zhao, par0020 teaches the first judgment module 110 may judge whether to request the server for downloading a picture in a webpage according to the dwell time of the picture on the current display interface of a browser. In general, when a user is browsing a webpage on the browser, the speed of the operation of scrolling the webpage will be different due to his needs for browsing the webpage being different. Par0035 teaches when the picture dwells on the current display interface for more than 1 second, it is determined that the user wants to browse the picture, and a thumbnail of the picture is downloaded from the server. Preferably, to make the user to see the picture as soon as possible, instead of waiting for a long time when browsing the picture, the server may extract thumbnails of the picture of multiple sizes, and divide the thumbnails of multiple sizes into several groups. The predetermined threshold [time allocation] may also be set more than one, for example, a first predetermine threshold, a second predetermined threshold (the second predetermined threshold is greater than the first predetermined threshold), etc. According to the dwell time of a picture on the current display interface, it is determined to request the server for downloading pictures of a different group. When multiple predetermined thresholds are set, the step S210 and the step S230 are performed multiple times). 
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a time allocated by the first user to browse different portions of the output information comprised in, and an associated browsing speed, as taught by Zhao in the method of Yang, Meng and James, so by utilizing a picture loading apparatus a picture can be downloaded and loaded when it is judged that a user needs to view it, thereby reducing the interaction with the server and reducing the occupancy of CPU resources. Further, when a picture being downloaded or loaded is scrolled away from a current display interface, the downloading or loading of the picture may be cancelled, thereby further reducing the interaction with the server and the occupancy of the CPU resources, see Zhao par0009.

As per claim 2. Yang, Meng, James and Zhao disclose the method of claim 1. 

          Meng however discloses wherein at least one of the first and second services comprises at least one of a search service, an automated chat service, and a human-assisted chat service. (Meng, par0043 teaches conventional virtual assistant redirection methods are hardcoded by rules and do not take into account the communication details between the customer and the agent. For example, with a conventional virtual telephone customer service agent, if the virtual agent fails to understand the customer a number of times, then the call is redirected to a human agent. These methods do not understand the customers and add unnecessary burdens to both the customers and human agents).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein at least one of the first and second services comprises at least one of a search service, an automated chat service, and a human-assisted chat service, as taught by Meng in the method of Yang, so good customer service is essential for business providers to maintain good relationship with customers and eventually determine the providers' market share, see Meng par0002.

As per claim 3. Yang, Meng, James and Zhao disclose the method of claim 1. 
          Yang does not explicitly discloses wherein the historical interaction information comprises at least one of the following: input information provided by the first user to the 
          Meng however discloses wherein the historical interaction information comprises at least one of the following: input information provided by the first user to the second entity; time allocation of the first user in browsing different portions of output information provided by the second entity; a speed of the first user in browsing a portion of the output information provided by the second entity; and at least one operation performed by the first user on a part of the output information provided by the second entity. (Meng, par0048 teaches the offline system 150 [the second entity] provides information for the online system 140. In one example, customer service dialog scripts are created based on all known and learned problems, scenarios, issues, types of situations, types of emotions, responses [input information provided by the first user to], etc. In one embodiment, the redirection knowledge mining 380 mines (e.g., obtains, extracts, determines, etc.) redirections rules (redirection rule mining 381). The dialog knowledge mining 382 mines dialog knowledge based on previous dialog information, positive responses, negative responses, etc. The emotion analyzer 383 analyzes emotion based on collected monitored sensed data (e.g., from monitoring devices processing 310), comparison of text, facial expression information, tone of voice, words uttered, text used in dialogs, etc. In one embodiment, human agent input 390 includes previous recorded human agent dialog information, answers to questions receiving a positive result, direct input of redirection rules, entries in the KB 360, etc).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the historical interaction information comprises at least one of the following: input information provided by the first user to the second entity; time allocation of the first user in browsing different portions of output information provided by the second entity; a speed of the first user in browsing a portion of the output information provided by the second entity; and at least one operation performed by the first user on a part of the output information provided by the second entity, as taught by Meng in the method of Yang, so good customer service is essential for business providers to maintain good relationship with customers and eventually determine the providers' market share, see Meng par0002.

As per claim 4. Yang, Meng, James and Zhao disclose the method of claim 1. 
          Yang further discloses determining, by the one or more processors, instructing, by the one or more processors, instructing, by the one or more processors, storing, by the one or more processors, (Yang, par0196-0197 teaches a processing unit may include be one or more processors, including single core or multicore processors, one or more cores of processors, or combinations thereof. Processing subsystem 1504 can include one or more special purpose co-processors such as graphics processors, digital signal processors (DSPs), or the like. In some embodiments, some or all of the processing units of processing subsystem 1504 can be implemented using customized circuits, such as application specific integrated circuits (ASICs), or field programmable gate arrays (FPGAs). In some embodiments, the processing units in processing subsystem 1504 can execute instructions stored in system memory 1510 or on computer readable storage media 1522. In various embodiments, the processing units can execute a variety of programs or code instructions and can maintain multiple concurrently executing programs or processes. At any given time, some or all of the program code to be executed can be resident in system memory 1510 and/or on computer-readable storage media 1510 including potentially on one or more storage devices).
          Yang does not explicitly discloses responsive to detecting that the second service is provisioned to the first user, whether the first user preference data is created for the first user; in response to the first user preference data not being created, the first user preference data to be created based on the historical interaction information collected during the provisioning of the second service; in response to the first user preference data being created, the first user preference data to be updated based on the historical interaction information; and the first user preference data in association with an identifier of the first user.
          Meng however discloses responsive to detecting that the second service is provisioned to the first user, whether the first user preference data is created for the first user; (Meng, par0021 teaches the one or more embodiments perform processing using one or more processors that are configured to redirect a customer, by interacting with an electronic device (e.g., electronic device 120 (see FIG. 2), to a human or another digital agent that may best assist the customer, based on the customer's machine detected and determined: situation and emotional state, the communication status between the customer and the digital agent, or a combination thereof. One or more embodiments generate additional machine determined information to help the customer to understand the reasons for each suggested redirection. Additionally, one or more embodiments improve assistant redirection knowledge by machine learning from new relevant information, such as new guidelines, specifications, new dialogs of customer service live chat, etc).
in response to the first user preference data not being created, the first user preference data to be created based on the historical interaction information collected during the provisioning of the second service; (Meng, par0048-0049 teaches the offline system 150 provides information for the online system 140. Customer service dialog scripts are created based on all known and learned problems, scenarios, issues, types of situations, types of emotions, responses, etc [deriving a first user preference data based, at least in part, on a historical interaction information of the first user with a second entity]. In one embodiment, the redirection knowledge mining 380 mines (e.g., obtains, extracts, determines, etc.) redirections rules (redirection rule mining 381). The dialog knowledge mining 382 mines dialog knowledge based on previous dialog information, positive responses, negative responses, etc. The emotion analyzer 383 analyzes emotion based on collected monitored sensed data (e.g., from monitoring devices processing 310), comparison of text, facial expression information, tone of voice, words uttered, text used in dialogs, etc. In one embodiment, human agent input 390 includes previous recorded human agent dialog information, answers to questions receiving a positive result, direct input of redirection rules, entries in the KB 360, etc. FIG. 4 shows information flow 400 for digital customer service redirection, according to an embodiment. The information flow 400 shows the information flow for system 300 (FIG. 3). In one example, the information flow 400 shows information flow by and between devices (e.g., electronic devices 120), the online system 140 and the offline system 150. In one embodiment, a role of a device (e.g., electronic device 120) is to interact with a customer. The online system 140 has the knowledge and capabilities for supporting customer service interactions with users of electronic devices 120. The offline system 150 supports the capabilities of obtaining new knowledge for updating the redirection KB 360 [provisioning a second service]).
in response to the first user preference data being created, the first user preference data to be updated based on the historical interaction information; and (Meng, par0019-0020 teaches one or more embodiments update a redirection knowledge base. In one or more embodiments, content about a user that may be obtained, extracted, etc. may include text, voice, image, or video generated by the user, and may also include text, voice, image, and video about the user generated from the sensors in the environment. One or more embodiments: detect customer emotion based on the content either generated by the customer, generated about the customer, or generated by and about the customer. User situation information is detected based on the content either generated by the customer, generated about the customer, or generated by and about the customer. Assistant redirection is suggested based on one or more of the following information: user situation, dialog information and customer's current emotion state. Justifications for the redirection are generated and an assistant-redirection knowledge base (KB) is updated with new relevant information).
(Meng, par0046 teaches the redirection manager 345 retrieves the knowledge from the redirection service KB 360 that includes the knowledge about redirection options under the detected situation. In one embodiment, the redirection manager 345 combines customer situation information, dialog information, customer emotion information and retrieved redirection knowledge to determine if a redirection should be initiated. If redirection is needed, the redirection manager 345 determines which redirection or redirections should be suggested and generates justifications (e.g., explained and understandable reasons) for the redirection. If redirection is needed, the online system 140 returns the redirection suggestions and corresponding justifications to the electronic device 120 including the customer service redirection processing 132 for the customer. If redirection is not needed, the online system 140 returns an answer response to the electronic device 120 including the customer service redirection processing 132 for the customer. In one embodiment, the offline system 150 analyzes a new customer service live textual chat log or a recorded audio dialog to extract at least one of: (a) assistant redirection options, (b) assistant redirection rules, (c) justification, or a combination thereof; and updates the redirection service KB 360 with extracted knowledge).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of responsive to detecting that the second service is provisioned to the first user, whether the first user preference data is created for the first user; in response to the first user preference data not being created, the first user preference data to be created based on the historical interaction information collected during the provisioning of the second 

As per claim 5. Yang, Meng, James and Zhao disclose the method of claim 1. 
          Yang further discloses further comprising: providing, by one or more processors, (Yang, par0196-0197 teaches a processing unit may include be one or more processors, including single core or multicore processors, one or more cores of processors, or combinations thereof. In some embodiments, the processing units in processing subsystem 1504 can execute instructions stored in system memory 1510 or on computer readable storage media 1522).
          Yang does not explicitly discloses the first user preference data to assist the first entity in providing customized output information for the first user based on the first user preference data, as a response to the request.
          Meng however discloses the first user preference data to assist the first entity in providing customized output information for the first user based on the first user preference data, as a response to the request. (Meng, par0059-0060 teaches n block 655 the response and updated context are sent to the customer's electronic device. If it is determined that a redirect request has not been received, in block 640 a follow up question is generated or dialog is conducted based on dialog knowledge, user situation and determined emotion. In block 645 further information is obtained from the electronic device and process 600 proceeds to block 610. In one embodiment, the dialog manager 335 portion of process 600 includes the following. Text input and dialog context are received from the on-device dialog processing (e.g., customer service redirection processing 132). The dialog manager 335 understands the customer question based on the user text input and dialog context. The dialog context and question understanding result are sent to the emotion detector 330 and situation detector 340. Customer emotion state is received from the emotion detector 330. User situation is received from the situation detector 340. It is determined if there is enough information for finding answers and generating queries based on the understanding. If there is enough information, the dialog manager 335 queries the customer service KB 350 to retrieve answers and generates a response based on the retrieved answers).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first user preference data to assist the first entity in providing customized output information for the first user based on the first user preference data, as a response to the request, as taught by Meng in the method of Yang, so good customer service is essential for business providers to maintain good relationship with customers and eventually determine the providers' market share, see Meng par0002.

As per claim 6. Yang, Meng, James and Zhao disclose the method of claim 1. 
          Yang further discloses wherein the first service comprises a plurality of service channels related to different service domains, and wherein the provisioning the (Yang, par0077 teaches information managed by the identity management module 200 can be partitioned to create separate identity domains. Information belonging to a particular identity domain can be isolated from all other identity domains. Also, an identity domain can be shared by multiple separate tenants. Each such tenant can be a customer subscribing to services in the cloud infrastructure system 100. In some embodiments, a customer can have one or many identity domains, and each identity domain may be associated with one or more subscriptions, each subscription having one or many services. For example, a single customer can represent a large entity and identity domains may be created for divisions/departments within this large entity. EM module 208 and IDM module 200 may in turn interact with order management module 214 at (11) and (12) respectively to manage and track the customer's).
providing, by one or more processors, the first user preference data to assist the first entity in directing the request to one of the plurality of the service channels. (Yang, par0208 teaches communications subsystem 1524 may enable computer system 1500 to establish a communication channel to one or more client devices via the Internet for receiving and sending information from and to the client devices. For example, the account management system 112 depicted in FIG. 1 may receive user login information including input related to a training word from client devices using communication subsystem 1524. Additionally, communication subsystem 1524 may be used to communicate notifications of successful logins or notifications to re-enter a password from the account management system 112 to the requesting users).

As per claim 7. Yang, Meng, James and Zhao disclose the method of claim 1. 
          Yang does not explicitly discloses wherein the first user preference data further comprises an input information provided by the first user to the second entity including at least a subject area related to the input information in which the first user is interested.
          Meng however discloses wherein the first user preference data further comprises an input information provided by the first user to the second entity including at least a subject area related to the input information in which the first user is interested. (Meng, par0056 teaches in block 520 an inquiry is recorded. In block 530 the user/customer dialog information and user context information (or sensor data) are recorded by monitoring devices processing 310. In one embodiment, in block 540 the user information, is sent to the emotion detector 330 and situation detector 340 to identify user emotion and situation. In one example, a user/customer inquiry is recorded and sent to the dialog server (e.g., online system 140). In block 550 the inquiry, the device information and the dialog context are sent to the dialog server).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first user preference data further comprises an input information provided by the first user to the second entity including at least a subject area related to the input information in which the first user is interested, as taught by Meng in the method of Yang, so good customer service is essential for business providers to maintain good relationship with customers and eventually determine the providers' market share, see Meng par0002.

As per claim 8. A computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (Yang, par0196-0197 teaches a processing unit may include be one or more processors, including single core or multicore processors, one or more cores of processors, or combinations thereof. Processing subsystem 1504 can include one or more special purpose co-processors such as graphics processors, digital signal processors (DSPs), or the like. In some embodiments, some or all of the processing units of processing subsystem 1504 can be implemented using customized circuits, such as application specific integrated circuits (ASICs), or field programmable gate arrays (FPGAs). In some embodiments, the processing units in processing subsystem 1504 can execute instructions stored in system memory 1510 or on computer readable storage media 1522. In various embodiments, the processing units can execute a variety of programs or code instructions and can maintain multiple concurrently executing programs or processes [computer system]. At any given time, some or all of the program code to be executed can be resident in system memory 1510 and/or on computer-readable storage media 1510 including potentially on one or more storage devices).
receiving, by a first entity, (Yang, par0073 teaches in one embodiment, upon receiving an order for a new subscription, TAS module 204 sends a request to SDI module 206 to allocate resources and configure those resources needed to fulfill the subscription order. SDI module 206 enables the allocation of resources for the services ordered by the customer. SDI module 206 provides a level of abstraction between the cloud services provided by cloud infrastructure system 100 and the physical implementation layer that is used to provision the resources for providing the requested services).
a request initiated by a device of a first user for a first service to be provisioned by the first entity; the first service provided by the first entity (Yang, par0010 teaches techniques disclosed herein can include receiving, by a computer system of a cloud infrastructure system, a first request for a service provided by the cloud infrastructure system [receiving a request initiated by a device of a first user]. The techniques can further include determining a first process for provisioning the service [a first service to be provisioned by a first entity], wherein the first process includes performing a first plurality of tasks, and wherein each of the first plurality of tasks is related to provisioning one of a plurality resources for the cloud infrastructure system to enable the service. The techniques can additionally include performing the first process, wherein performing the first process includes invoking each of the first plurality of tasks).
the historical interaction information being analyzed by the service assistance engine to derive first user preference data, wherein the second entity is communicatively connected to the service assistance engine; the historical interaction information of the first user, updated historical interaction information, updating, by the service assistance engine, (Yang, par0070 teaches at (3), the order is forwarded to order management module 214. Order management module 214 is configured to perform billing and accounting operations related to the order such as verifying the order and upon verification, booking the order. In certain embodiments, order management module 214 may include a contract management module and an install base module. The contract management module may store contract information associated with the customer's subscription order such as the customer's service level agreement (SLA) with cloud infrastructure system 100. The install base module may include detailed descriptions of the services in the customer's subscription order. In addition to order information, the install base module may track installation details related to the services, product status and support service history related to the services. As a customer orders new services or upgrades existing ones, the install base module may automatically add new order information).
storing, by the service assistance engine, the first user preference data as a profile for the first user in a database accessible by the service assistance engine, the first user preference data and provisioning the first service (Yang, par0094 teaches additionally, TAS module 204 may also interact with one or more additional databases such as a Tenant Information System (TIS) database 320 to enable the provisioning of resources for one or more services subscribed by the customer while taking into consideration historical information, if any, available for the customer. TIS database 320 may include historical order information and historical usage information pertaining to orders subscribed by the customer).
by monitoring a message flow between the device and the first entity, monitoring, by the service assistance engine, collecting, by the service assistance engine, provisioning, by the first entity, (Yang, par0073-0075. Par0075 teaches EM module 208 is configured to monitor activities related to managing and tracking a customer's subscription in cloud infrastructure system 100. EM module 208 collects usage statistics for the services in the subscription order such as the amount of storage used, the amount data transferred, the number of users, and the amount of system up time and system down time. At (10), a host operator personnel 220, who may be an employee of a provider of cloud infrastructure system 100, may interact with EM module 208 via an enterprise manager user interface (not shown in FIG. 2) to manage systems and resources on which services are provisioned within cloud infrastructure system 100).
the first service comprising output information selected based, at least in part, on the first user preference data; (Yang, par0068-0069 teaches cloud UI 212 captures user input necessary for ordering trial subscriptions provided by cloud infrastructure system 100. Cloud UI 212 may also be used to view account features and configure the runtime environment located within cloud infrastructure system 100. In addition to placing an order for a new subscription, store UI 210 may also enable the customer to perform other subscription-related tasks such as changing the service level of a subscription, extending the term of the subscription, increasing the service level of a subscription, terminating an existing subscription, and the like. After an order has been placed per (1), at (2), the order information that is received via either store UI 210 or cloud UI 212 is stored in order database 225, which can be one of several databases operated by cloud infrastructure system 100 and utilized in conjunction with other system elements).
and  based on the monitoring and an input information provided by the first user, (Yang, par0064-0065 teaches a customer using a client device such as client device 224 or 226 may interact with cloud infrastructure system 100 by browsing the various services provided by cloud infrastructure system 100 and placing an order for a subscription for one or more services offered by cloud infrastructure system 100. In certain embodiments, the customer may access store UI 210 or cloud UI 212 and place a subscription order via these user interfaces. The order information received by cloud infrastructure system 100 in response to the customer placing an order may include information identifying the customer and one or more services offered by the cloud infrastructure system 100 that the customer intends to subscribe to).
wherein a weight of the, is larger than a weight of previously collected historical interaction information for deriving (Yang, par0158 teaches other methods can be used to assign weights and/or otherwise assign different priorities [is larger than] for processing different tasks and/or requests. For example, a task type or a request type can be associated with each task or request. The task type can be used to determine the relative amount of time and/or resources required to process a specific task or request. This determination can be made through analysis, by analyzing historical data [previously collected historical interaction information for deriving], or otherwise. Furthermore, each task or request can have associated data indicating an amount of time or an amount of resources needed to perform a task or resource. For example, a field could be embedded within a task or request. It should be understood the various other techniques can be used for determination of a weight assigned to a task or request for use when scheduling the task or request for further processing and the provided examples are non-limiting).
          Yang does not explicitly discloses historical interaction information of the first user with at least one of a second entity provisioning a second service and the first entity; and responsive to receiving the request, provisioning, by the first entity, an instantiation 
          Meng however discloses historical interaction information of the first user with at least one of a second entity provisioning a second service and the first entity; and (Meng, par0048-0049 teaches the offline system 150 provides information for the online system 140. Customer service dialog scripts are created based on all known and learned problems, scenarios, issues, types of situations, types of emotions, responses, etc [deriving a first user preference data based, at least in part, on a historical interaction information of the first user with a second entity]. In one embodiment, the redirection knowledge mining 380 mines (e.g., obtains, extracts, determines, etc.) redirections rules (redirection rule mining 381). The dialog knowledge mining 382 mines dialog knowledge based on previous dialog information, positive responses, negative responses, etc. The emotion analyzer 383 analyzes emotion based on collected monitored sensed data (e.g., from monitoring devices processing 310), comparison of text, facial expression information, tone of voice, words uttered, text used in dialogs, etc. In one embodiment, human agent input 390 includes previous recorded human agent dialog information, answers to questions receiving a positive result, direct input of redirection rules, entries in the KB 360, etc. FIG. 4 shows information flow 400 for digital customer service redirection, according to an embodiment. The information flow 400 shows the information flow for system 300 (FIG. 3). In one example, the information flow 400 shows information flow by and between devices (e.g., electronic devices 120), the online system 140 and the offline system 150. In one embodiment, a role of a device (e.g., electronic device 120) is to interact with a customer. The online system 140 has the knowledge and capabilities for supporting customer service interactions with users of electronic devices 120. The offline system 150 supports the capabilities of obtaining new knowledge for updating the redirection KB 360 [provisioning a second service]).
responsive to receiving the request, provisioning, by the first entity, an instantiation of the first service, by the first entity, in a manner that is based, at least in part, on the first user preference data. (Meng, par0046-0047 teaches the redirection manager 345 retrieves the knowledge from the redirection service KB 360 that includes the knowledge about redirection options under the detected situation. In one embodiment, the redirection manager 345 combines customer situation information, dialog information, customer emotion information and retrieved redirection knowledge to determine if a redirection should be initiated. If redirection is needed, the redirection manager 345 determines which redirection or redirections should be suggested and generates justifications (e.g., explained and understandable reasons) for the redirection. If redirection is needed, the online system 140 returns the redirection suggestions and corresponding justifications to the electronic device 120 including the customer service redirection processing 132 for the customer. If redirection is not needed, the online system 140 returns an answer response to the electronic device 120 including the customer service redirection processing 132 for the customer. In one embodiment, the offline system 150 analyzes a new customer service live textual chat log or a recorded audio dialog to extract at least one of: (a) assistant redirection options, (b) assistant redirection rules, (c) justification, or a combination thereof; and updates the redirection service KB 360 with extracted knowledge. In one embodiment, the system 300 provides the following: redirects a customer based on user dialog, without the customer asking for it; redirects a customer by detecting user situation, without the customer asking for it; redirects a customer by detecting customer emotion based on the content generated by the customer or about the customer, without the customer asking for it; generates justification of detection and/or redirection).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of historical interaction information of the first user with at least one of a second entity provisioning a second service and the first entity; and responsive to receiving the request, provisioning, by the first entity, an instantiation of the first service, by the first entity, in a manner that is based, at least in part, on the first user preference data, as taught by Meng in the computer system of Yang, so good customer service is essential for business providers to maintain good relationship with customers and eventually determine the providers' market share, see Meng par0002.
          Yang and Meng do not explicitly disclose detecting, by a service assistance engine, the request initiation from the device, the service assistance engine being communicatively connected to the device and communicatively connected to the first entity; responsive to detecting the request,.
          James however discloses detecting, by a service assistance engine, the request initiation from the device, the service assistance engine being communicatively connected to the device and communicatively connected to the first entity; responsive to detecting the request, (James, Fig.2, Fig.3, par0050 and 0059. Par0050 teaches FIG. 2 illustrates how the Internet of Things (IoT) device 105(1) of FIG. 1 identifies the registration service 130 through a multicast, according to various embodiments of the present invention. In operation, the registration service discovery engine 120(1) included in the IoT device 105(1) identifies the registration service 130 as part of automating the secure provisioning process for the IoT device 105(1). The registration service discovery engine 120(1) may execute in response to any indirect or direct trigger. For example, in some embodiments, the registration service discovery engine 120(1) initiates the security provisioning for the IoT device 105 when the IoT device 105 is first connected to the network 175).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of detecting, by a service assistance engine, the request initiation from the device, the service assistance engine being communicatively connected to the device and communicatively connected to the first entity; responsive to detecting the request, as taught by James in the computer system of Yang and Meng, so to protect IoT devices from unauthorized accesses as well as the privacy of data communicated between IoT devices through the Internet, there is a basic set of security functions that many IoT devices implement when connecting to the Internet, see James par0006.
          Yang, Meng and James do not explicitly disclose a time allocated by the first user to browse different portions of the output information comprised in, and an associated browsing speed.
          Zhao however discloses a time allocated by the first user to browse different portions of the output information comprised in, and an associated browsing speed: (Zhao, par0020 teaches the first judgment module 110 may judge whether to request the server for downloading a picture in a webpage according to the dwell time of the picture on the current display interface of a browser. In general, when a user is browsing a webpage on the browser, the speed of the operation of scrolling the webpage will be different due to his needs for browsing the webpage being different. Par0035 teaches when the picture dwells on the current display interface for more than 1 second, it is determined that the user wants to browse the picture, and a thumbnail of the picture is downloaded from the server. Preferably, to make the user to see the picture as soon as possible, instead of waiting for a long time when browsing the picture, the server may extract thumbnails of the picture of multiple sizes, and divide the thumbnails of multiple sizes into several groups. The predetermined threshold [time allocation] may also be set more than one, for example, a first predetermine threshold, a second predetermined threshold (the second predetermined threshold is greater than the first predetermined threshold), etc. According to the dwell time of a picture on the current display interface, it is determined to request the server for downloading pictures of a different group. When multiple predetermined thresholds are set, the step S210 and the step S230 are performed multiple times). 
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a time allocated by the first user to browse different portions of the output information comprised in, and an associated browsing speed, as taught by Zhao in the computer system of Yang, Meng and James, so by utilizing a picture loading apparatus a picture can be downloaded and loaded when it is judged that a user needs to view it, thereby reducing the interaction with the server and reducing the occupancy of CPU resources. Further, when a picture being downloaded or loaded is scrolled away from a current 

As per claim 9. Yang, Meng, James and Zhao disclose the computer system of claim 8. 
          Yang does not explicitly discloses wherein at least one of the first and second services comprises at least one of a search service, an automated chat service, and a human-assisted chat service.
          Meng however discloses wherein at least one of the first and second services comprises at least one of a search service, an automated chat service, and a human-assisted chat service. (Meng, par0043 teaches conventional virtual assistant redirection methods are hardcoded by rules and do not take into account the communication details between the customer and the agent. For example, with a conventional virtual telephone customer service agent, if the virtual agent fails to understand the customer a number of times, then the call is redirected to a human agent. These methods do not understand the customers and add unnecessary burdens to both the customers and human agents).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein at least one of the first and second services comprises at least one of a search service, an automated chat service, and a human-assisted chat service, as taught by Meng in the computer system of Yang, so good customer service is essential for 

As per claim 10. Yang, Meng, James and Zhao disclose the computer system of claim 8. 
          Yang does not explicitly discloses wherein the historical interaction information comprises at least one of the following: input information provided by the first user to the second entity; time allocation of the first user in browsing different portions of output information provided by the second entity; a speed of the first user in browsing a portion of the output information provided by the second entity; and at least one operation performed by the first user on a part of the output information provided by the second entity.
          Meng however discloses wherein the historical interaction information comprises at least one of the following: input information provided by the first user to the second entity; time allocation of the first user in browsing different portions of output information provided by the second entity; a speed of the first user in browsing a portion of the output information provided by the second entity; and at least one operation performed by the first user on a part of the output information provided by the second entity. (Meng, par0048 teaches the offline system 150 [the second entity] provides information for the online system 140. In one example, customer service dialog scripts are created based on all known and learned problems, scenarios, issues, types of situations, types of emotions, responses [input information provided by the first user to], etc. In one embodiment, the redirection knowledge mining 380 mines (e.g., obtains, extracts, determines, etc.) redirections rules (redirection rule mining 381). The dialog knowledge mining 382 mines dialog knowledge based on previous dialog information, positive responses, negative responses, etc. The emotion analyzer 383 analyzes emotion based on collected monitored sensed data (e.g., from monitoring devices processing 310), comparison of text, facial expression information, tone of voice, words uttered, text used in dialogs, etc. In one embodiment, human agent input 390 includes previous recorded human agent dialog information, answers to questions receiving a positive result, direct input of redirection rules, entries in the KB 360, etc).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the historical interaction information comprises at least one of the following: input information provided by the first user to the second entity; time allocation of the first user in browsing different portions of output information provided by the second entity; a speed of the first user in browsing a portion of the output information provided by the second entity; and at least one operation performed by the first user on a part of the output information provided by the second entity, as taught by Meng in the computer system of Yang, so good customer service is essential for business providers to maintain good relationship with customers and eventually determine the providers' market share, see Meng par0002.

As per claim 11. Yang, Meng, James and Zhao disclose the computer system of claim 8. 
(Yang, par0196-0197 teaches a processing unit may include be one or more processors, including single core or multicore processors, one or more cores of processors, or combinations thereof. Processing subsystem 1504 can include one or more special purpose co-processors such as graphics processors, digital signal processors (DSPs), or the like. In some embodiments, some or all of the processing units of processing subsystem 1504 can be implemented using customized circuits, such as application specific integrated circuits (ASICs), or field programmable gate arrays (FPGAs). In some embodiments, the processing units in processing subsystem 1504 can execute instructions stored in system memory 1510 or on computer readable storage media 1522. In various embodiments, the processing units can execute a variety of programs or code instructions and can maintain multiple concurrently executing programs or processes. At any given time, some or all of the program code to be executed can be resident in system memory 1510 and/or on computer-readable storage media 1510 including potentially on one or more storage devices).
          Yang does not explicitly discloses responsive to detecting that the second service is provisioned to the first user, whether the first user preference data is created for the first user; in response to the first user preference data not being created, the first user preference data to be created based on the historical interaction information collected during the provisioning of the second service; in response to the first user preference data being created, the first user preference data to be updated based on the historical 
          Meng however discloses responsive to detecting that the second service is provisioned to the first user, whether the first user preference data is created for the first user; (Meng, par0021 teaches the one or more embodiments perform processing using one or more processors that are configured to redirect a customer, by interacting with an electronic device (e.g., electronic device 120 (see FIG. 2), to a human or another digital agent that may best assist the customer, based on the customer's machine detected and determined: situation and emotional state, the communication status between the customer and the digital agent, or a combination thereof. One or more embodiments generate additional machine determined information to help the customer to understand the reasons for each suggested redirection. Additionally, one or more embodiments improve assistant redirection knowledge by machine learning from new relevant information, such as new guidelines, specifications, new dialogs of customer service live chat, etc).
in response to the first user preference data not being created, the first user preference data to be created based on the historical interaction information collected during the provisioning of the second service; (Meng, par0048-0049 teaches the offline system 150 provides information for the online system 140. Customer service dialog scripts are created based on all known and learned problems, scenarios, issues, types of situations, types of emotions, responses, etc [deriving a first user preference data based, at least in part, on a historical interaction information of the first user with a second entity]. In one embodiment, the redirection knowledge mining 380 mines (e.g., obtains, extracts, determines, etc.) redirections rules (redirection rule mining 381). The dialog knowledge mining 382 mines dialog knowledge based on previous dialog information, positive responses, negative responses, etc. The emotion analyzer 383 analyzes emotion based on collected monitored sensed data (e.g., from monitoring devices processing 310), comparison of text, facial expression information, tone of voice, words uttered, text used in dialogs, etc. In one embodiment, human agent input 390 includes previous recorded human agent dialog information, answers to questions receiving a positive result, direct input of redirection rules, entries in the KB 360, etc. FIG. 4 shows information flow 400 for digital customer service redirection, according to an embodiment. The information flow 400 shows the information flow for system 300 (FIG. 3). In one example, the information flow 400 shows information flow by and between devices (e.g., electronic devices 120), the online system 140 and the offline system 150. In one embodiment, a role of a device (e.g., electronic device 120) is to interact with a customer. The online system 140 has the knowledge and capabilities for supporting customer service interactions with users of electronic devices 120. The offline system 150 supports the capabilities of obtaining new knowledge for updating the redirection KB 360 [provisioning a second service]).
in response to the first user preference data being created, the first user preference data to be updated based on the historical interaction information; and (Meng, par0019-0020 teaches one or more embodiments update a redirection knowledge base. In one or more embodiments, content about a user that may be obtained, extracted, etc. may include text, voice, image, or video generated by the user, and may also include text, voice, image, and video about the user generated from the sensors in the environment. One or more embodiments: detect customer emotion based on the content either generated by the customer, generated about the customer, or generated by and about the customer. User situation information is detected based on the content either generated by the customer, generated about the customer, or generated by and about the customer. Assistant redirection is suggested based on one or more of the following information: user situation, dialog information and customer's current emotion state. Justifications for the redirection are generated and an assistant-redirection knowledge base (KB) is updated with new relevant information).
the first user preference data in association with an identifier of the first user. (Meng, par0046 teaches the redirection manager 345 retrieves the knowledge from the redirection service KB 360 that includes the knowledge about redirection options under the detected situation. In one embodiment, the redirection manager 345 combines customer situation information, dialog information, customer emotion information and retrieved redirection knowledge to determine if a redirection should be initiated. If redirection is needed, the redirection manager 345 determines which redirection or redirections should be suggested and generates justifications (e.g., explained and understandable reasons) for the redirection. If redirection is needed, the online system 140 returns the redirection suggestions and corresponding justifications to the electronic device 120 including the customer service redirection processing 132 for the customer. If redirection is not needed, the online system 140 returns an answer response to the electronic device 120 including the customer service redirection processing 132 for the customer. In one embodiment, the offline system 150 analyzes a new customer service live textual chat log or a recorded audio dialog to extract at least one of: (a) assistant redirection options, (b) assistant redirection rules, (c) justification, or a combination thereof; and updates the redirection service KB 360 with extracted knowledge).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of responsive to detecting that the second service is provisioned to the first user, whether the first user preference data is created for the first user; in response to the first user preference data not being created, the first user preference data to be created based on the historical interaction information collected during the provisioning of the second service; in response to the first user preference data being created, the first user preference data to be updated based on the historical interaction information; and the first user preference data in association with an identifier of the first user, as taught by Meng in the computer system of Yang, so good customer service is essential for business providers to maintain good relationship with customers and eventually determine the providers' market share, see Meng par0002.

As per claim 12. Yang, Meng, James and Zhao disclose the computer system of claim 8. 
          Yang further discloses further comprising: providing, by one or more processors, (Yang, par0196-0197 teaches a processing unit may include be one or more processors, including single core or multicore processors, one or more cores of processors, or combinations thereof. In some embodiments, the processing units in processing subsystem 1504 can execute instructions stored in system memory 1510 or on computer readable storage media 1522).

          Meng however discloses the first user preference data to assist the first entity in providing customized output information for the first user based on the first user preference data, as a response to the request. (Meng, par0059-0060 teaches n block 655 the response and updated context are sent to the customer's electronic device. If it is determined that a redirect request has not been received, in block 640 a follow up question is generated or dialog is conducted based on dialog knowledge, user situation and determined emotion. In block 645 further information is obtained from the electronic device and process 600 proceeds to block 610. In one embodiment, the dialog manager 335 portion of process 600 includes the following. Text input and dialog context are received from the on-device dialog processing (e.g., customer service redirection processing 132). The dialog manager 335 understands the customer question based on the user text input and dialog context. The dialog context and question understanding result are sent to the emotion detector 330 and situation detector 340. Customer emotion state is received from the emotion detector 330. User situation is received from the situation detector 340. It is determined if there is enough information for finding answers and generating queries based on the understanding. If there is enough information, the dialog manager 335 queries the customer service KB 350 to retrieve answers and generates a response based on the retrieved answers).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the 

As per claim 13. Yang, Meng, James and Zhao disclose the computer system of claim 8. 
          Yang further discloses wherein the first service comprises a plurality of service channels related to different service domains, and wherein the provisioning the instantiation of the first service comprises: (Yang, par0077 teaches information managed by the identity management module 200 can be partitioned to create separate identity domains. Information belonging to a particular identity domain can be isolated from all other identity domains. Also, an identity domain can be shared by multiple separate tenants. Each such tenant can be a customer subscribing to services in the cloud infrastructure system 100. In some embodiments, a customer can have one or many identity domains, and each identity domain may be associated with one or more subscriptions, each subscription having one or many services. For example, a single customer can represent a large entity and identity domains may be created for divisions/departments within this large entity. EM module 208 and IDM module 200 may in turn interact with order management module 214 at (11) and (12) respectively to manage and track the customer's).
 (Yang, par0208 teaches communications subsystem 1524 may enable computer system 1500 to establish a communication channel to one or more client devices via the Internet for receiving and sending information from and to the client devices. For example, the account management system 112 depicted in FIG. 1 may receive user login information including input related to a training word from client devices using communication subsystem 1524. Additionally, communication subsystem 1524 may be used to communicate notifications of successful logins or notifications to re-enter a password from the account management system 112 to the requesting users).

As per claim 14. Yang, Meng, James and Zhao disclose the computer system of claim 8. 
          Yang does not explicitly discloses wherein the first user preference data further comprises an input information provided by the first user to the second entity including at least a subject area related to the input information in which the first user is interested.
          Meng however discloses wherein the first user preference data further comprises an input information provided by the first user to the second entity including at least a subject area related to the input information in which the first user is interested. (Meng, par0056 teaches in block 520 an inquiry is recorded. In block 530 the user/customer dialog information and user context information (or sensor data) are recorded by monitoring devices processing 310. In one embodiment, in block 540 the user information, is sent to the emotion detector 330 and situation detector 340 to identify user emotion and situation. In one example, a user/customer inquiry is recorded and sent to the dialog server (e.g., online system 140). In block 550 the inquiry, the device information and the dialog context are sent to the dialog server).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first user preference data further comprises an input information provided by the first user to the second entity including at least a subject area related to the input information in which the first user is interested, as taught by Meng in the computer system of Yang, so good customer service is essential for business providers to maintain good relationship with customers and eventually determine the providers' market share, see Meng par0002.

As per claim 15. A computer program product comprising a computer readable non-transitory article of manufacture tangibly embodying computer readable instructions which, when executed, cause a computer to carry out a method comprising: (Yang, par0196-0197 teaches a processing unit may include be one or more processors, including single core or multicore processors, one or more cores of processors, or combinations thereof. Processing subsystem 1504 can include one or more special purpose co-processors such as graphics processors, digital signal processors (DSPs), or the like. In some embodiments, some or all of the processing units of processing subsystem 1504 can be implemented using customized circuits, such as application specific integrated circuits (ASICs), or field programmable gate arrays (FPGAs). In some embodiments, the processing units in processing subsystem 1504 can execute instructions stored in system memory 1510 or on computer readable storage media 1522. In various embodiments, the processing units can execute a variety of programs or code instructions and can maintain multiple concurrently executing programs or processes. At any given time, some or all of the program code to be executed can be resident in system memory 1510 and/or on computer-readable storage media 1510 including potentially on one or more storage devices).
receiving, by a first entity, (Yang, par0073 teaches in one embodiment, upon receiving an order for a new subscription, TAS module 204 sends a request to SDI module 206 to allocate resources and configure those resources needed to fulfill the subscription order. SDI module 206 enables the allocation of resources for the services ordered by the customer. SDI module 206 provides a level of abstraction between the cloud services provided by cloud infrastructure system 100 and the physical implementation layer that is used to provision the resources for providing the requested services).
a request initiated by a device of a first user for a first service to be provisioned by the first entity; the first service provided by the first entity (Yang, par0010 teaches techniques disclosed herein can include receiving, by a computer system of a cloud infrastructure system, a first request for a service provided by the cloud infrastructure system [receiving a request initiated by a device of a first user]. The techniques can further include determining a first process for provisioning the service [a first service to be provisioned by a first entity], wherein the first process includes performing a first plurality of tasks, and wherein each of the first plurality of tasks is related to provisioning one of a plurality resources for the cloud infrastructure system to enable the service. The techniques can additionally include performing the first process, wherein performing the first process includes invoking each of the first plurality of tasks).
the historical interaction information being analyzed by the service assistance engine to derive first user preference data, wherein the second entity is communicatively connected to the service assistance engine; the historical interaction information of the first user, updated historical interaction information, updating, by the service assistance engine, (Yang, par0070 teaches at (3), the order is forwarded to order management module 214. Order management module 214 is configured to perform billing and accounting operations related to the order such as verifying the order and upon verification, booking the order. In certain embodiments, order management module 214 may include a contract management module and an install base module. The contract management module may store contract information associated with the customer's subscription order such as the customer's service level agreement (SLA) with cloud infrastructure system 100. The install base module may include detailed descriptions of the services in the customer's subscription order. In addition to order information, the install base module may track installation details related to the services, product status and support service history related to the services. As a customer orders new services or upgrades existing ones, the install base module may automatically add new order information).
and storing, by the service assistance engine, the first user preference data as a profile for the first user in a database accessible by the service assistance engine, the first user preference data and provisioning the first service (Yang, par0094 teaches additionally, TAS module 204 may also interact with one or more additional databases such as a Tenant Information System (TIS) database 320 to enable the provisioning of resources for one or more services subscribed by the customer while taking into consideration historical information, if any, available for the customer. TIS database 320 may include historical order information and historical usage information pertaining to orders subscribed by the customer).
by monitoring a message flow between the device and the first entity, monitoring, by the service assistance engine, collecting, by the service assistance engine, provisioning, by the first entity, (Yang, par0073-0075. Par0075 teaches EM module 208 is configured to monitor activities related to managing and tracking a customer's subscription in cloud infrastructure system 100. EM module 208 collects usage statistics for the services in the subscription order such as the amount of storage used, the amount data transferred, the number of users, and the amount of system up time and system down time. At (10), a host operator personnel 220, who may be an employee of a provider of cloud infrastructure system 100, may interact with EM module 208 via an enterprise manager user interface (not shown in FIG. 2) to manage systems and resources on which services are provisioned within cloud infrastructure system 100).
the first service comprising output information selected based, at least in part, on the first user preference data; (Yang, par0068-0069 teaches cloud UI 212 captures user input necessary for ordering trial subscriptions provided by cloud infrastructure system 100. Cloud UI 212 may also be used to view account features and configure the runtime environment located within cloud infrastructure system 100. In addition to placing an order for a new subscription, store UI 210 may also enable the customer to perform other subscription-related tasks such as changing the service level of a subscription, extending the term of the subscription, increasing the service level of a subscription, terminating an existing subscription, and the like. After an order has been placed per (1), at (2), the order information that is received via either store UI 210 or cloud UI 212 is stored in order database 225, which can be one of several databases operated by cloud infrastructure system 100 and utilized in conjunction with other system elements).
and  based on the monitoring and an input information provided by the first user, (Yang, par0064-0065 teaches a customer using a client device such as client device 224 or 226 may interact with cloud infrastructure system 100 by browsing the various services provided by cloud infrastructure system 100 and placing an order for a subscription for one or more services offered by cloud infrastructure system 100. In certain embodiments, the customer may access store UI 210 or cloud UI 212 and place a subscription order via these user interfaces. The order information received by cloud infrastructure system 100 in response to the customer placing an order may include information identifying the customer and one or more services offered by the cloud infrastructure system 100 that the customer intends to subscribe to).
wherein a weight of the, is larger than a weight of previously collected historical interaction information for deriving (Yang, par0158 teaches other methods can be used to assign weights and/or otherwise assign different priorities [is larger than] for processing different tasks and/or requests. For example, a task type or a request type can be associated with each task or request. The task type can be used to determine the relative amount of time and/or resources required to process a specific task or request. This determination can be made through analysis, by analyzing historical data [previously collected historical interaction information for deriving], or otherwise. Furthermore, each task or request can have associated data indicating an amount of time or an amount of resources needed to perform a task or resource. For example, a field could be embedded within a task or request. It should be understood the various other techniques can be used for determination of a weight assigned to a task or request for use when scheduling the task or request for further processing and the provided examples are non-limiting).
          Yang does not explicitly discloses historical interaction information of the first user with at least one of a second entity provisioning a second service and the first entity; and responsive to receiving the request, provisioning an instantiation of the first service in a manner that is based, at least in part, on the first user preference data.
          Meng however discloses historical interaction information of the first user with at least one of a second entity provisioning a second service and the first entity; (Meng, par0048-0049 teaches the offline system 150 provides information for the online system 140. Customer service dialog scripts are created based on all known and learned problems, scenarios, issues, types of situations, types of emotions, responses, etc [deriving a first user preference data based, at least in part, on a historical interaction information of the first user with a second entity]. In one embodiment, the redirection knowledge mining 380 mines (e.g., obtains, extracts, determines, etc.) redirections rules (redirection rule mining 381). The dialog knowledge mining 382 mines dialog knowledge based on previous dialog information, positive responses, negative responses, etc. The emotion analyzer 383 analyzes emotion based on collected monitored sensed data (e.g., from monitoring devices processing 310), comparison of text, facial expression information, tone of voice, words uttered, text used in dialogs, etc. In one embodiment, human agent input 390 includes previous recorded human agent dialog information, answers to questions receiving a positive result, direct input of redirection rules, entries in the KB 360, etc. FIG. 4 shows information flow 400 for digital customer service redirection, according to an embodiment. The information flow 400 shows the information flow for system 300 (FIG. 3). In one example, the information flow 400 shows information flow by and between devices (e.g., electronic devices 120), the online system 140 and the offline system 150. In one embodiment, a role of a device (e.g., electronic device 120) is to interact with a customer. The online system 140 has the knowledge and capabilities for supporting customer service interactions with users of electronic devices 120. The offline system 150 supports the capabilities of obtaining new knowledge for updating the redirection KB 360 [provisioning a second service]).
responsive to receiving the request, provisioning an instantiation of the first service in a manner that is based, at least in part, on the first user preference data. (Meng, par0046-0047 teaches the redirection manager 345 retrieves the knowledge from the redirection service KB 360 that includes the knowledge about redirection options under the detected situation. In one embodiment, the redirection manager 345 combines customer situation information, dialog information, customer emotion information and retrieved redirection knowledge to determine if a redirection should be initiated. If redirection is needed, the redirection manager 345 determines which redirection or redirections should be suggested and generates justifications (e.g., explained and understandable reasons) for the redirection. If redirection is needed, the online system 140 returns the redirection suggestions and corresponding justifications to the electronic device 120 including the customer service redirection processing 132 for the customer. If redirection is not needed, the online system 140 returns an answer response to the electronic device 120 including the customer service redirection processing 132 for the customer. In one embodiment, the offline system 150 analyzes a new customer service live textual chat log or a recorded audio dialog to extract at least one of: (a) assistant redirection options, (b) assistant redirection rules, (c) justification, or a combination thereof; and updates the redirection service KB 360 with extracted knowledge. In one embodiment, the system 300 provides the following: redirects a customer based on user dialog, without the customer asking for it; redirects a customer by detecting user situation, without the customer asking for it; redirects a customer by detecting customer emotion based on the content generated by the customer or about the customer, without the customer asking for it; generates justification of detection and/or redirection).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of historical interaction information of the first user with at least one of a second entity provisioning a second service and the first entity; responsive to receiving the request, provisioning an instantiation of the first service in a manner that is based, at least in part, on the first user preference data, as taught by Meng in the computer program product of Yang, so good customer service is essential for business providers to maintain good relationship with customers and eventually determine the providers' market share, see Meng par0002.
          Yang and Meng do not explicitly disclose detecting, by a service assistance engine, the request initiation from the device, the service assistance engine being 
          James however discloses detecting, by a service assistance engine, the request initiation from the device, the service assistance engine being communicatively connected to the device and communicatively connected to the first entity; responsive to detecting the request, (James, Fig.2, Fig.3, par0050 and 0059. Par0050 teaches FIG. 2 illustrates how the Internet of Things (IoT) device 105(1) of FIG. 1 identifies the registration service 130 through a multicast, according to various embodiments of the present invention. In operation, the registration service discovery engine 120(1) included in the IoT device 105(1) identifies the registration service 130 as part of automating the secure provisioning process for the IoT device 105(1). The registration service discovery engine 120(1) may execute in response to any indirect or direct trigger. For example, in some embodiments, the registration service discovery engine 120(1) initiates the security provisioning for the IoT device 105 when the IoT device 105 is first connected to the network 175).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of detecting, by a service assistance engine, the request initiation from the device, the service assistance engine being communicatively connected to the device and communicatively connected to the first entity; responsive to detecting the request, as taught by James in the computer program product of Yang and Meng, so to protect IoT devices from unauthorized accesses as well as the privacy of data communicated 
          Yang, Meng and James do not explicitly disclose a time allocated by the first user to browse different portions of the output information comprised in, and an associated browsing speed.
          Zhao however discloses a time allocated by the first user to browse different portions of the output information comprised in, and an associated browsing speed: (Zhao, par0020 teaches the first judgment module 110 may judge whether to request the server for downloading a picture in a webpage according to the dwell time of the picture on the current display interface of a browser. In general, when a user is browsing a webpage on the browser, the speed of the operation of scrolling the webpage will be different due to his needs for browsing the webpage being different. Par0035 teaches when the picture dwells on the current display interface for more than 1 second, it is determined that the user wants to browse the picture, and a thumbnail of the picture is downloaded from the server. Preferably, to make the user to see the picture as soon as possible, instead of waiting for a long time when browsing the picture, the server may extract thumbnails of the picture of multiple sizes, and divide the thumbnails of multiple sizes into several groups. The predetermined threshold [time allocation] may also be set more than one, for example, a first predetermine threshold, a second predetermined threshold (the second predetermined threshold is greater than the first predetermined threshold), etc. According to the dwell time of a picture on the current display interface, it is determined to request the server for downloading pictures of a different group. When multiple predetermined thresholds are set, the step S210 and the step S230 are performed multiple times). 
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a time allocated by the first user to browse different portions of the output information comprised in, and an associated browsing speed, as taught by Zhao in the computer program product of Yang, Meng and James, so by utilizing a picture loading apparatus a picture can be downloaded and loaded when it is judged that a user needs to view it, thereby reducing the interaction with the server and reducing the occupancy of CPU resources. Further, when a picture being downloaded or loaded is scrolled away from a current display interface, the downloading or loading of the picture may be cancelled, thereby further reducing the interaction with the server and the occupancy of the CPU resources, see Zhao par0009.

As per claim 16. Yang, Meng, James and Zhao disclose the computer program product of claim 15. 
          Yang does not explicitly discloses wherein at least one of the first and second services comprises at least one of a search service, an automated chat service, and a human- assisted chat service.
          Meng however discloses wherein at least one of the first and second services comprises at least one of a search service, an automated chat service, and a human- assisted chat service. (Meng, par0043 teaches conventional virtual assistant redirection methods are hardcoded by rules and do not take into account the communication details between the customer and the agent. For example, with a conventional virtual telephone customer service agent, if the virtual agent fails to understand the customer a number of times, then the call is redirected to a human agent. These methods do not understand the customers and add unnecessary burdens to both the customers and human agents).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein at least one of the first and second services comprises at least one of a search service, an automated chat service, and a human- assisted chat service, as taught by Meng in the computer program product of Yang, so good customer service is essential for business providers to maintain good relationship with customers and eventually determine the providers' market share, see Meng par0002.

As per claim 17. Yang, Meng, James and Zhao disclose the computer program product of claim 15. 
          Yang does not explicitly discloses wherein the historical interaction information comprises at least one of the following: input information provided by the first user to the second entity; time allocation of the first user in browsing different portions of output information provided by the second entity; a speed of the first user in browsing a portion of the output information provided by the second entity; and at least one operation performed by the first user on a part of the output information provided by the second entity.
(Meng, par0048 teaches the offline system 150 [the second entity] provides information for the online system 140. In one example, customer service dialog scripts are created based on all known and learned problems, scenarios, issues, types of situations, types of emotions, responses [input information provided by the first user to], etc. In one embodiment, the redirection knowledge mining 380 mines (e.g., obtains, extracts, determines, etc.) redirections rules (redirection rule mining 381). The dialog knowledge mining 382 mines dialog knowledge based on previous dialog information, positive responses, negative responses, etc. The emotion analyzer 383 analyzes emotion based on collected monitored sensed data (e.g., from monitoring devices processing 310), comparison of text, facial expression information, tone of voice, words uttered, text used in dialogs, etc. In one embodiment, human agent input 390 includes previous recorded human agent dialog information, answers to questions receiving a positive result, direct input of redirection rules, entries in the KB 360, etc).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the historical interaction information comprises at least one of the following: input information provided by the first user to the second entity; time allocation of the 

As per claim 18. Yang, Meng, James and Zhao disclose the computer program product of claim 15. 
          Yang further discloses determining, by the one or more processors, instructing, by the one or more processors, instructing, by the one or more processors, storing, by the one or more processors, (Yang, par0196-0197 teaches a processing unit may include be one or more processors, including single core or multicore processors, one or more cores of processors, or combinations thereof. Processing subsystem 1504 can include one or more special purpose co-processors such as graphics processors, digital signal processors (DSPs), or the like. In some embodiments, some or all of the processing units of processing subsystem 1504 can be implemented using customized circuits, such as application specific integrated circuits (ASICs), or field programmable gate arrays (FPGAs). In some embodiments, the processing units in processing subsystem 1504 can execute instructions stored in system memory 1510 or on computer readable storage media 1522. In various embodiments, the processing units can execute a variety of programs or code instructions and can maintain multiple concurrently executing programs or processes. At any given time, some or all of the program code to be executed can be resident in system memory 1510 and/or on computer-readable storage media 1510 including potentially on one or more storage devices).
          Yang does not explicitly discloses responsive to detecting that the second service is provisioned to the first user, whether the first user preference data is created for the first user; in response to the first user preference data not being created, the first user preference data to be created based on the historical interaction information collected during the provisioning of the second service; in response to the first user preference data being created, the first user preference data to be updated based on the historical interaction information; and the first user preference data in association with an identifier of the first user.
          Meng however discloses responsive to detecting that the second service is provisioned to the first user, whether the first user preference data is created for the first user; (Meng, par0021 teaches the one or more embodiments perform processing using one or more processors that are configured to redirect a customer, by interacting with an electronic device (e.g., electronic device 120 (see FIG. 2), to a human or another digital agent that may best assist the customer, based on the customer's machine detected and determined: situation and emotional state, the communication status between the customer and the digital agent, or a combination thereof. One or more embodiments generate additional machine determined information to help the customer to understand the reasons for each suggested redirection. Additionally, one or more embodiments improve assistant redirection knowledge by machine learning from new relevant information, such as new guidelines, specifications, new dialogs of customer service live chat, etc).
in response to the first user preference data not being created, the first user preference data to be created based on the historical interaction information collected during the provisioning of the second service; (Meng, par0048-0049 teaches the offline system 150 provides information for the online system 140. Customer service dialog scripts are created based on all known and learned problems, scenarios, issues, types of situations, types of emotions, responses, etc [deriving a first user preference data based, at least in part, on a historical interaction information of the first user with a second entity]. In one embodiment, the redirection knowledge mining 380 mines (e.g., obtains, extracts, determines, etc.) redirections rules (redirection rule mining 381). The dialog knowledge mining 382 mines dialog knowledge based on previous dialog information, positive responses, negative responses, etc. The emotion analyzer 383 analyzes emotion based on collected monitored sensed data (e.g., from monitoring devices processing 310), comparison of text, facial expression information, tone of voice, words uttered, text used in dialogs, etc. In one embodiment, human agent input 390 includes previous recorded human agent dialog information, answers to questions receiving a positive result, direct input of redirection rules, entries in the KB 360, etc. FIG. 4 shows information flow 400 for digital customer service redirection, according to an embodiment. The information flow 400 shows the information flow for system 300 (FIG. 3). In one example, the information flow 400 shows information flow by and between devices (e.g., electronic devices 120), the online system 140 and the offline system 150. In one embodiment, a role of a device (e.g., electronic device 120) is to interact with a customer. The online system 140 has the knowledge and capabilities for supporting customer service interactions with users of electronic devices 120. The offline system 150 supports the capabilities of obtaining new knowledge for updating the redirection KB 360 [provisioning a second service]).
in response to the first user preference data being created, the first user preference data to be updated based on the historical interaction information; and (Meng, par0019-0020 teaches one or more embodiments update a redirection knowledge base. In one or more embodiments, content about a user that may be obtained, extracted, etc. may include text, voice, image, or video generated by the user, and may also include text, voice, image, and video about the user generated from the sensors in the environment. One or more embodiments: detect customer emotion based on the content either generated by the customer, generated about the customer, or generated by and about the customer. User situation information is detected based on the content either generated by the customer, generated about the customer, or generated by and about the customer. Assistant redirection is suggested based on one or more of the following information: user situation, dialog information and customer's current emotion state. Justifications for the redirection are generated and an assistant-redirection knowledge base (KB) is updated with new relevant information).
the first user preference data in association with an identifier of the first user. (Meng, par0046 teaches the redirection manager 345 retrieves the knowledge from the redirection service KB 360 that includes the knowledge about redirection options under the detected situation. In one embodiment, the redirection manager 345 combines customer situation information, dialog information, customer emotion information and retrieved redirection knowledge to determine if a redirection should be initiated. If redirection is needed, the redirection manager 345 determines which redirection or redirections should be suggested and generates justifications (e.g., explained and understandable reasons) for the redirection. If redirection is needed, the online system 140 returns the redirection suggestions and corresponding justifications to the electronic device 120 including the customer service redirection processing 132 for the customer. If redirection is not needed, the online system 140 returns an answer response to the electronic device 120 including the customer service redirection processing 132 for the customer. In one embodiment, the offline system 150 analyzes a new customer service live textual chat log or a recorded audio dialog to extract at least one of: (a) assistant redirection options, (b) assistant redirection rules, (c) justification, or a combination thereof; and updates the redirection service KB 360 with extracted knowledge).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of responsive to detecting that the second service is provisioned to the first user, whether the first user preference data is created for the first user; in response to the first user preference data not being created, the first user preference data to be created based on the historical interaction information collected during the provisioning of the second service; in response to the first user preference data being created, the first user preference data to be updated based on the historical interaction information; and the first user preference data in association with an identifier of the first user, as taught by Meng in the computer program product of Yang, so good customer service is essential 

As per claim 19. Yang, Meng, James and Zhao disclose the computer program product of claim 15. 
          Yang further discloses further comprising: providing, by one or more processors, (Yang, par0196-0197 teaches a processing unit may include be one or more processors, including single core or multicore processors, one or more cores of processors, or combinations thereof. In some embodiments, the processing units in processing subsystem 1504 can execute instructions stored in system memory 1510 or on computer readable storage media 1522).
          Yang does not explicitly discloses the first user preference data to assist the first entity in providing customized output information for the first user based on the first user preference data, as a response to the request.
          Meng however discloses the first user preference data to assist the first entity in providing customized output information for the first user based on the first user preference data, as a response to the request. (Meng, par0059-0060 teaches n block 655 the response and updated context are sent to the customer's electronic device. If it is determined that a redirect request has not been received, in block 640 a follow up question is generated or dialog is conducted based on dialog knowledge, user situation and determined emotion. In block 645 further information is obtained from the electronic device and process 600 proceeds to block 610. In one embodiment, the dialog manager 335 portion of process 600 includes the following. Text input and dialog context are received from the on-device dialog processing (e.g., customer service redirection processing 132). The dialog manager 335 understands the customer question based on the user text input and dialog context. The dialog context and question understanding result are sent to the emotion detector 330 and situation detector 340. Customer emotion state is received from the emotion detector 330. User situation is received from the situation detector 340. It is determined if there is enough information for finding answers and generating queries based on the understanding. If there is enough information, the dialog manager 335 queries the customer service KB 350 to retrieve answers and generates a response based on the retrieved answers).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first user preference data to assist the first entity in providing customized output information for the first user based on the first user preference data, as a response to the request, as taught by Meng in the computer program product of Yang, so good customer service is essential for business providers to maintain good relationship with customers and eventually determine the providers' market share, see Meng par0002.

As per claim 20. Yang, Meng, James and Zhao disclose the computer program product of claim 15. 
          Yang further discloses wherein the first service comprises a plurality of service channels related to different service domains, and wherein the provisioning the instantiation of the first service comprises: (Yang, par0077 teaches information managed by the identity management module 200 can be partitioned to create separate identity domains. Information belonging to a particular identity domain can be isolated from all other identity domains. Also, an identity domain can be shared by multiple separate tenants. Each such tenant can be a customer subscribing to services in the cloud infrastructure system 100. In some embodiments, a customer can have one or many identity domains, and each identity domain may be associated with one or more subscriptions, each subscription having one or many services. For example, a single customer can represent a large entity and identity domains may be created for divisions/departments within this large entity. EM module 208 and IDM module 200 may in turn interact with order management module 214 at (11) and (12) respectively to manage and track the customer's).
providing, by one or more processors, the first user preference data to assist the first entity in directing the request to one of the plurality of the service channels. (Yang, par0208 teaches communications subsystem 1524 may enable computer system 1500 to establish a communication channel to one or more client devices via the Internet for receiving and sending information from and to the client devices. For example, the account management system 112 depicted in FIG. 1 may receive user login information including input related to a training word from client devices using communication subsystem 1524. Additionally, communication subsystem 1524 may be used to communicate notifications of successful logins or notifications to re-enter a password from the account management system 112 to the requesting users).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442